Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on February 7, 2007 1933 Act File No. 02-90946 1940 Act File No. 811-4015 SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT of 1933 ¨ POST-EFFECTIVE AMENDMENT NO. 120 x REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 ¨ AMENDMENT NO. 123 x EATON VANCE MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Address of Principal Executive Offices) (617) 482-8260 (Registrants Telephone Number) ALAN R. DYNNER The Eaton Vance Building, 255 State Street, Boston, Massachusetts 02109 (Name and Address of Agent for Service) It is proposed that this filing will become effective pursuant to Rule 485 (check appropriate box): ¨ immediately upon filing pursuant to paragraph (b) ¨ on (date) pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (b) ¨ 75 days after filing pursuant to paragraph (a)(2) x 60 days after filing pursuant to paragraph (a)(1) ¨ on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: ¨ This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Eaton Vance Dividend Income Fund A diversified fund seeking total return Eaton Vance Equity Research Fund A diversified fund seeking long-term capital appreciation Eaton Vance International Equity Fund A mutual fund investing in a diversified portfolio of foreign equity securities Eaton Vance Structured Emerging Markets Fund A diversified fund investing in emerging market stocks Prospectus Dated ^ The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Table of Contents Fund Summaries 3 Performance Information 4 Dividend Income Fund 5 Equity Research Fund 6 Fund Fees and Expenses 7 Investment Objectives & Principal Policies and Risks 10 Management and Organization 14 Valuing Shares 15 Purchasing Shares 16 Sales Charges 19 Redeeming Shares 21 Shareholder Account Features 22 Tax Information 23 Financial Highlights 25 Dividend Income Fund 25 Equity Research Fund 26 International Equity Fund 27 Structured Emerging Markets Fund 28 2 Fund Summaries This page summarizes the investment objective and principal strategies and risks of each Fund. Information about the performance, fees and expenses of each Fund is presented on the pages that follow. Investment Objectives and Principal Strategies Eaton Vance Dividend Income Fund. Dividend Income Funds investment objective is to achieve total return for its shareholders. The Fund invests primarily in a diversified portfolio of common and preferred stocks that pay dividends. In selecting investments, the Fund primarily seeks stocks that produce attractive levels of dividend income and which are, in the opinion of the investment adviser, undervalued or inexpensive relative to other similar investments. For its investments in common stocks, the Fund also seeks to invest in securities that the investment adviser believes have the potential for growth of income and capital appreciation over time. The Fund may at times invest 25% or more of its assets in each of the utilities and financial services sectors of the market. The Fund may invest up to 35% of its assets in foreign securities, some of which may be located in emerging market countries. Eaton Vance Equity Research Fund. Equity Research Funds investment objective is to achieve long-term capital appreciation by investing in a diversified portfolio of equity securities. The Fund generally intends to maintain investments in all or substantially all of the market sectors represented in the Standard & Poors 500 Index (the "S&P 500"). Although it invests primarily in domestic securities, the Fund may invest up to 25% of its assets in foreign securities. The portfolio securities of the Fund are selected by a team of equity research analysts, with each analyst responsible for Fund investments in his or her area of research coverage. Allocations among market sectors will be determined by the analysts under the direction of the investment team leader, using the weightings of the S&P 500 as a benchmark. Eaton Vance International Equity Fund . International Equity Funds investment objective is to achieve total return for its shareholders. The Fund invests in a diversified portfolio of foreign equity securities. The Fund invests primarily in common stocks of companies domiciled in countries represented in the Morgan Stanley Capital International Europe, Australasia, Far East (EAFE) Index. The EAFE Index is an unmanaged index of approximately 1,000 companies located in twenty countries. The Fund will invest at least 80% of its net assets in equity securities. Eaton Vance Structured Emerging Markets Fund. Structured Emerging Market Funds investment objective is to seek long-term capital appreciation. The Fund normally invests at least 80% of its net assets in equity securities of companies located in emerging market countries, which are those considered to be developing. Emerging market countries include countries in Asia, Latin America, the Middle East, Southern Europe, Eastern Europe, Africa and the region comprising the former Soviet Union. Securities acquired by the Fund are typically listed on stock exchanges in emerging market countries, but also may include securities traded in markets outside these countries, including securities trading in the form of depositary receipts. The Fund seeks to employ a top-down, disciplined and structured investment process that emphasizes broad exposure and diversification among emerging market countries, economic sectors and issuers. This strategy utilitizes targeted allocation and periodic rebalancing to take advantage of certain quantitative and behavioral characteristics of emerging markets identified by the portfolio manager. Common Practices. Dividend Income Fund may invest up to 35% of its assets, Equity Research Fund may invest up to 25% of its assets and International Equity Fund and Structured Emerging Markets Fund may invest without limit in foreign securities. Each Fund may at times engage in derivatives transactions (such as futures contracts and options, covered short sales and equity swaps) to protect against price declines, to enhance returns or as a substitute for purchasing or selling securities. Principal Risk Factors The value of Fund shares is sensitive to stock market volatility. If there is a general decline in the value of publicly-traded stocks (exchange-listed stocks in emerging market countries in the case of the Structured Emerging Markets Fund), the value of a Funds shares will also likely decline. Changes in stock market values especially in emerging market countries can be sudden and unpredictable. Also, although stock values can rebound, there is no assurance that values will return to previous levels. Each Fund seeks to minimize risk of volatility by diversifying its holdings among many companies and industries and, in the case of International Equity Fund and Structured Emerging Markets Fund, among many countries. Because each Fund invests in foreign securities, the value of Fund shares may be affected by changes in currency exchange rates and other political and economic developments abroad. The use of derivative transactions is subject to certain limitations and may expose a Fund to increased risk of principal loss due to imperfect correlation, failure of the counterparty, or unexpected price or market movements. The use of dividend capture strategies by the Dividend Income Fund will expose the Fund to increased trading costs and greater potential for capital loss or gain. 3 Because the Dividend Income Fund invests in preferred stocks, the Funds net asset value may decline if market interest rates rise. When interest rates rise, the value of such securities will generally fall. Interest rates are currently low relative to historic levels. Common stocks may also be influenced by changes in interest rates. The Funds ability to distribute income to shareholders will substantially depend on the yields available on common and preferred stocks. Changes in the dividend policies of companies held by the Fund could make it difficult for the Fund to provide a predictable level of income. Because Dividend Income Fund may invest a significant portion of its assets in the utilities and financial services sectors, the value of Fund shares may fluctuate more than if the Fund invested in a broader variety of sectors. Companies in the utilities sector are sensitive to changes in interest rates and other economic conditions, governmental regulation, uncertainties created by deregulation, power shortages and surpluses, the price and availability of fuel, environmental protection or energy conservation practices, the level and demand for services, and the cost and potential business disruption of technological developments. Companies in the financial services sector are also subject to extensive government regulation and can be significantly affected by the availability and cost of capital funds, changes in interest rates, the rate of corporate and consumer debt defaults, and price competition. Because the Structured Emerging Markets Fund invests predominantly in foreign securities of companies located in emerging market countries, Fund shares are sensitive to factors affecting such companies. Because securities markets in emerging market countries are substantially smaller, less liquid and more volatile than the major securities markets in the United States, Fund share values will be more volatile. Emerging market countries are either comparatively underdeveloped or in the process of becoming developed. Investment in emerging market countries typically involves greater price volatility than investments in securities of issuers in developed countries. Emerging market countries may have relatively unstable governments and economies based on only a few industries. The value of Fund shares will likely be particularly sensitive to changes in the economies of such countries (such as reversals of economic liberalization, political unrest or changes in trading status). Although depositary receipts have similar risks, unsponsored receipts may also involve higher expenses, may not pass through voting and other shareholder rights, and may be less liquid than receipts sponsored by issuers of the underlying securities. No Fund is a complete investment program and you may lose money by investing. Shareholders should invest for the long-term. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Performance Information. As of the date of this prospectus, the International Equity Fund and Structured Emerging Markets Fund have not completed a full calendar year so there is no performance information. 4 Eaton Vance Dividend Income Fund Performance Information. The following bar chart and table provide information about the Funds performance for the calendar year ended December 31, 2006. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. The table contains returns for each Class of shares and a comparison to the performance of a broad-based index of value stocks. Returns in the table for Class A shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. For the period from December 31, 2005 through December 31, 2006, the highest quarterly total return for the Fund was 8.50% for the quarter ended December 31, 2006, and the lowest quarterly return was 1.46% for the quarter ended June 30, 2006. Average Annual Total Return as of December 31, 2006 One Year Life of Fund Class A Return Before Taxes 16.39% 16.39% Class A Return After Taxes on Distributions 14.59% 14.73% Class A Return After Taxes on Distributions and the Sale of Class A Shares 11.22% 13.16% Class C Return Before Taxes 21.52% 21.92% Class I Return Before Taxes 23.93% 23.33% Class R Return Before Taxes 23.37% 22.82% Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) 22.25% 21.03% These returns reflect the maximum sales charge for Class A (5.75%) and any applicable contingent deferred sales charge (CDSC) for Class C. Class R nad Class I shares generally have no sales charge. The Fund commenced operations on November 30, 2005. Life of Fund returns are calculated from November 30, 2005. The Russell 1000 Value Index is a broad-based, unmanaged index of value stocks. Investors cannot invest directly in an Index. (Source for Russell 1000 Value Index: Thomson Financial.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. After-tax returns for other Classes of shares will vary from the after-tax returns presented for Class A shares. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 5 Eaton Vance Equity Research Fund Fund Performance Information. The following bar chart and table provide information about the Funds performance for each calendar year through December 31, ^ . From inception to August 26, 2005, the Funds expenses were voluntarily subsidized to limit Total Annual Fund Operating Expenses to 1.40% . For the fiscal year ended October 31, ^ , Eaton Vance voluntarily limited Total Annual Fund Operating Expenses to 1.25% . Absent the subsidy, Fund performance would have been lower. ^Effective June 13, 2005, the Funds outstanding shares were classified as Class A shares. The returns in the bar chart are for Class A shares and do not reflect a sales charge. If a sales charge was reflected, the returns would be lower. The table contains the returns for Class A shares and a comparison to the performance of a broad-based index of domestic equity stocks. No performance is shown for Class I shares because they have not commenced operations. Returns in the table for Class A ^ shares are shown before and after the reduction of taxes. Although past performance (both before and after taxes) is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. For the period from December 31, 2001 through December 31, ^ , the highest quarterly total return for Class A was 14.59% for the quarter ended June 30, 2003, and the lowest quarterly return was 16.29% for the quarter ended September 30, 2002. One Five Life of Average Annual Total Return as of December 31, ^ Year Years Fund Class A Return Before Taxes ^ 7.42% ^ 5.42% ^ 5.52% Class A Return After Taxes on Distributions ^ 6.71% ^ 5.11% ^ 5.21% Class A Return After Taxes on Distributions and the Sale of Class A Shares ^ 5.57% ^ 4.63% ^ 4.72% S&P 500 Index (reflects no deduction for fees, expenses or taxes) ^ 15.78% ^ 6.18% ^ 6.26% These returns reflect the maximum sales charge (5.75%) for Class A. Class A commenced operations November 1, 2001. Life of Fund returns are calculated from November 30, 2001. The S&P 500 Index is a broad-based, unmanaged market index of common stocks commonly used as a measure of U.S. stock market performance. Investors cannot invest directly in an Index. (Source for the S&P 500 Index returns: Thomson Financial.) Total returns are historical and are calculated by determining the percentage change in net asset value or public offering price with all distributions reinvested. The Fund's past performance (both before and after taxes) is no guarantee of future results. Investment return and principal value of Fund shares will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Performance is for the stated time period only; due to market volatility, the Funds current performance may be lower or higher than the quoted return. The Funds performance during certain periods reflects the strong stock market performance and/or the strong performance of stocks held during those periods. This performance is not typical and may not be repeated. For the Funds performance as of the most recent month-end, please refer to www.eatonvance.com. After-tax returns are calculated using the highest historical individual federal income tax rate and do not reflect the impact of state and local taxes. Actual after-tax returns depend on a shareholders tax situation and may differ from those shown. After-tax returns are not relevant for shareholders who hold Fund shares in tax-deferred accounts or to shares held by non-taxable entities. Return After Taxes on Distributions for a period may be the same as Return Before Taxes for that period because no taxable distributions were made during that period. Also, Return After Taxes on Distributions and Sale of Fund Shares for a period may be greater than Return After Taxes on Distributions for the same period because of losses realized on the sale of Fund shares. 6 Fund Fees and Expenses. These tables describe the fees and expenses that you may pay if you buy and hold shares. Shareholder Fees for Dividend Income Fund and Equity Research Fund (fees paid directly from your investment) Class A Class C* Class I Class R* Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 1.00% None None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None None Exchange Fee None None None None * Dividend Income Fund only Shareholder Fees for International Equity Fund and Structured Emerging Markets Fund (fees paid directly from your investment) Class A Class C Class I Maximum Sales Charge (Load) (as a percentage of offering price) 5.75% None None Maximum Deferred Sales Charge (Load) (as a percentage of the lower of net asset value at time of purchase or time of redemption) None 1.00% None Maximum Sales Charge (Load) Imposed on Reinvested Distributions None None None Redemption Fee (as a percentage of amount redeemed)* 1.00% None 1.00% Exchange Fee None None None * For Class A and Class I shares redeemed or exchanged within 90 days of the settlement of purchase. Annual Fund Operating Expenses for Dividend Income Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class C Class I Class R Management Fees Distribution and Service (12b-1) Fees Other Expenses Total Annual Fund Operating Expenses Less Expense Reimbursement and Fee Waiver* Net Annual Fund Operating Expenses * For the fiscal year ending October 31, 2006, the administrator has agreed to reimburse the Funds expenses to the extent that Total Annual Fund Operating Expenses exceed 1.40% for Class A shares, 2.15% for Class C shares, 1.15% for Class I shares and 1.65% for Class R shares. Thereafter, the reimbursement may be changed or terminated at any time. Annual Fund Operating Expenses for Equity Research Fund (expenses that are deducted from Fund assets) Class A Class I Management Fees ^0.80% 0.80% Distribution and Service (12b-1) Fees ^0.25% n/a Other Expenses ^3.94% 3.94% Total Annual Fund Operating Expenses ^4.99% 4.74% Less Expense Reimbursement and Fee Waiver* ^(3.59)% (3.59)% Net Annual Fund Operating Expenses ^1.40% 1.15% * ^ For the fiscal year ended October 31, 2006, Eaton Vance voluntarily limited Total Annual Fund Operating Expenses to 1.25%. Eaton Vance has contractually agreed to limit Total Annual Fund Operating Expenses to 1.40% for Class A. The expense limitation will continue for at least one year. There is no guarantee the expense limitation agreement will continue beyond such date. 7 Annual Fund Operating Expenses for International Equity Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class C Class I Management Fees Distribution and Service (12b-1) Fees Other Expenses* Total Annual Fund Operating Expenses Less Expense Reimbursement and Fee Waiver** Net Annual Fund Operating Expenses * Other Expenses are estimated. ** The investment adviser, sub-adviser and administrator have agreed to limit the Total Annual Fund Operating Expenses of Class A, Class C and Class I to 1.50%, 2.25% and 1.25%, respectively. This expense limitation will continue for at least one year from May 31, 2006, and could be terminated at any time thereafter. Annual Fund Operating Expenses for Structured Emerging Markets Fund (expenses that are deducted from Fund and Portfolio assets) Class A Class C Class I Management Fees Distribution and Service (12b-1) Fees Other Expenses* Total Annual Fund Operating Expenses * For Class A and Class I shares redeemed or exchanged within 90 days of the settlement of purchase. 8 Example. These Examples are intended to help you compare the cost of investing in a Fund with the cost of investing in other mutual funds. Each Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. Each Example also assumes that your investment has a 5% return each year and that the operating expenses remain the same. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Dividend Income Fund Class A shares $ Class C shares $ Class I shares $ Class R shares $ Equity Research Fund Class A shares ^$709 ^$ 993 ^$1,297 ^$2,158 Class I shares $ $ 633 International Equity Fund Class A shares $ Class C shares $ Class I shares $ Structured Emerging Markets Fund Class A shares $ Class C shares $ Class I shares $ You would pay the following expenses if you did not redeem your shares: 1 Year 3 Years 5 Years 10 Years Dividend Income Fund Class A shares $ Class C shares $ Class I shares $ Class R shares $ Equity Research Fund Class A shares ^$709 ^$ 993 ^$1,297 ^$2,158 Class I shares $ $ 633 International Equity Fund Class A shares $ Class C shares $ Class I shares $ Structured Emerging Markets Fund Class A shares $ Class C shares $ Class I shares $ * Due to the redemption fee, the cost of investing in Class A and Class I shares of International Equity Fund and Structured Emerging Markets Fund for one year would be $100 higher for shares redeemed or exchanged within 90 days of the settlement of the purchase. 9 Investment Objectives & Principal Policies and Risks The investment objectives and principal policies and risks of the Funds are set forth below. In the case of a Fund or Portfolio that has a policy of investing at least 80% of its net assets in a particular type of investment (the 80% policy), the policy will not be changed unless Fund shareholders are given 60 days advance notice of the change. For purposes of the 80% policy, net assets include any borrowings for investment purposes. Dividend Income Fund. The Funds investment objective is to achieve total return for its shareholders. The Fund seeks to meet its objective by investing in Dividend Income Portfolio, a separate open-end investment company that has the same objective and policies as the Fund. Each Funds investment objective may not be changed by the Trustees without shareholder approval. Most of a Funds investment policies may be changed by the Trustees without shareholder approval. Under normal market conditions, Dividend Income Portfolio invests at least 80% of its net assets in dividend-paying common and preferred stocks. In selecting securities, the Portfolio invests primarily in dividend-paying common and preferred stocks of U.S. and non-U.S. companies that the investment adviser believes may produce attractive levels of dividend income and which are, in the opinion of the investment adviser, undervalued or inexpensive relative to other similar investments. Stocks may be undervalued in relation to other investments due to adverse economic or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. For its investments in common stocks, Dividend Income Portfolio also seeks to invest in securities that the investment adviser believes have the potential for growth of income and capital appreciation over time. For its investments in preferred stocks, the Portfolio will also take into consideration the interest rate sensitivity of the investments and the investment advisers interest rate expectations. Under normal market conditions, the Portfolio expects primarily to invest in preferred stocks that are rated investment grade (which is at least BBB as determined by Standard & Poors Ratings Group or Fitch Ratings, Baa as determined by Moodys Investors Service, Inc. or, if unrated, determined to be of comparable quality by the investment adviser), but may invest to a limited extent in lower rated preferred stocks. Consistent with the Portfolios objective, the investment adviser has broad discretion to allocate the Portfolios investments between common and preferred stocks. Dividend Income Portfolio may seek to enhance the level of dividend income it receives by engaging in dividend capture trading. In a dividend capture trade, the Portfolio would sell a stock that has gone ex-dividend to purchase another stock paying a dividend before the next dividend of the stock being sold. By entering into a series of such trades, the Portfolio could augment the amount of dividend income it receives over the course of a year. The use of dividend capture strategies will expose the Portfolio to increased trading costs and greater potential for capital loss or gain, particularly in the event of significant short-term price movements of stocks subject to dividend capture trading. Dividend Income Portfolio may invest 25% or more of its assets in each of the utilities and financial services sectors. The utilities sector includes companies engaged in the manufacture, production, generation, transmission, sale and distribution of water, gas and electric energy, as well as companies engaged in the communications field. Companies in the financial services sector include, for example, commercial banks, savings and loan associations, brokerage and investment companies, insurance companies, and consumer and industrial finance companies. The Portfolio also may invest in real estate investment trusts, and therefore, may be subject to the special risks associated with real estate investing. The Portfolio may not invest 25% or more of its total assets in any one industry. Investment decisions are made primarily on the basis of fundamental research. The portfolio managers utilize information provided by, and the expertise of, the investment advisers research staff in making investment decisions. In selecting stocks, the portfolio managers consider (among other factors) a companys earnings or cash flow capabilities, dividend prospects, the strength of the companys business franchises and estimates of the companys net value. Many of these considerations are subjective. Equity Research Fund. The Funds investment objective is to achieve long-term capital appreciation by investing in a diversified portfolio of equity securities. Each Funds investment objective may not be changed by the Trustees without shareholder approval. Most of a Funds investment policies may be changed by the Trustees without shareholder approval. Under normal market conditions, the Fund will invest at least 80% of its net assets in a broadly diversified selection of common stocks. Equity Research Fund generally intends to maintain investments in all or substantially all of the market sectors represented in the S&P 500. Particular stocks owned by the Fund will not mirror the S&P 500. The Fund may also invest up to 10% of its assets in unaffiliated investment companies. 10 The portfolio securities of Equity Research Fund are selected by a team of investment research analysts in the investment advisers equity research group. Each analyst maintains responsibility for Fund investments in his or her area of research coverage. Allocations among market sectors are determined by the analysts under the direction of the investment team leader, using the market sector weightings of the S&P 500 as a benchmark. In selecting and managing the Funds securities portfolio, the team of equity research analysts makes investment judgments primarily on the basis of fundamental research analysis. Fundamental research involves consideration of the various company-specific and general business, economic and market factors that influence the future performance of individual companies and equity investments therein. International Equity Fund. The Funds investment objective is to achieve total return for its shareholders. The Funds investment objective may not be changed by the Trustees without shareholder approval. The Trustees have no present intention to make a change and intend to submit any change in the objective to shareholders for approval. The Fund seeks to meet its objective by investing in International Equity Portfolio, a separate open-end investment company that has the same objective and policies as the Fund. International Equity Portfolio will normally invest at least 80% of its net assets in a diversified portfolio of foreign equity securities. The portfolio managers expect to invest primarily in companies domiciled in countries represented in the EAFE Index. The Portfolio seeks to outperform the EAFE Index. The Portfolio maintains investments in not less than five different countries and less than 25% of its total assets will be invested in any one industry. The portfolio managers use fundamental research in managing the International Equity Portfolio, utilizing information provided by, and the expertise of, the investment advisers research staff in making investment decisions. In selecting companies for investment, the investment adviser may consider overall growth prospects, financial condition, competitive position, technology, marketing expertise, profit margins, return on investment, capital resources, management and other factors. The Portfolio generally acquires securities with the expectation of holding them for the long-term. Structured Emerging Markets Fund. The Funds investment objective is to seek long-term capital appreciation. The Funds investment objective may be changed without sharheolder approval. There is no present intention to make any such change and shareholders will receive 60 days notice to any material change in the investment objective. Under normal market conditions, the Fund will invest at least 80% of its net assets in equity securities of companies located in emerging market countries. A company will be considered to be located in an emerging market country if it is domiciled in or derives more than 50% of its revenues or profits from emerging market countries. Emerging market countries are countries that are generally considered to be developing or emerging countries by the International Bank for Reconstruction and Development (more commonly referred to as the World Bank) or the International Finance Corporation, as well as countries that are classified by the United Nations or otherwise regarded by their own authorities as developing. The portfolio manager may identify other emerging market countries on the basis of market capitalization and liquidity and may consider issuers emerging market issuers based on their inclusion (or consideration for inclusion) as emerging market issuers in one or more broad-based market indices. Structured Emerging Markets Fund seeks to employ a top-down, disciplined and structured investment process that emphasizes broad exposure and diversification among emerging market counties, economic sectors and issuers. This strategy utilitizes targeted allocation and periodic rebalancing to take advantage of certain quantitative and behavioral characteristics of emerging markets identified by the portfolio manager. The portfolio manager selects and allocates across countries based on factors such as size, liquidity, level of economic development, local economic diversification, and perceived risk and potential for growth. The Fund maintains a bias to broad inclusion; that is the Fund intends to allocate its portfolio holdings to more emerging market countries rather than fewer emerging market countries. Relative to capitalization-weighted country indexes, individual country allocation targets emphasize the less represented emerging market countries. The Funds country allocations are rebalanced periodically to their target weights which has the effect of reducing exposure to countries with strong relative performance and increasing exposure to countries which have underperformed. Within each country, the Fund seeks to maintain exposure across key economic sectors such as industrial/technology, consumer, utilities, basic industry/resource, and financial. Relative to capitalization-weighted country indexes, the portfolio manager targets weights to these sectors to emphasize the less represented sectors. The portfolio manager selects individual securities as representatives of their economic sectors and generally weights them by their relative capitalization within that sector. More than 25% of the Funds total assets may be denominated in any single currency. The value of foreign assets as measured in U.S. dollars may be affected favorably or unfavorably by changes in foreign currency exchange rates and exchange control regulations. Currency exchange rates can also be affected unpredictably by intervention by U.S. or foreign governments or central banks, or the failure to intervene, or by currency controls or political developments in the U.S. or abroad. Costs are incurred in connection with conversions between various currencies. At times, the portfolio 11 manager may (but is not obligated to) use hedging techniques (such as forward contracts and options) to attempt to mitigate adverse effects of foreign currency fluctuations. The Fund may invest in securities of smaller, less seasoned companies. Such securities are generally subject to greater price fluctuations, limited liquidity, higher transaction costs and higher investment risk. Smaller companies may have limited product lines, markets or financial resources, may be dependent on a limited management group or lack substantial capital reserves and do not have established performance records. There is generally less publicly available information about such companies than larger, more established companies. The Fund also may invest in privately issued securities including privately issued securities whose investment results are designed to correspond generally to the performance of a specified stock index or basket of securities, or sometimes a single stock (referred to as equity-linked securities). The Fund may invest up to 15% of its assets in privately issued securities. In addition, the Fund may invest up to 10% of its net assets in other investment companies, or in other pooled accounts or other investment vehicles which may invest in foreign markets but that are not advised by the Funds investment advisers. Stocks purchased by the Fund may be undervalued due to adverse economic conditions or other near-term difficulties that cause them not to achieve their expected financial potential. Undervaluation may also arise because companies are misunderstood by investors or because they are out of step with favored market themes. The Fund may invest in convertible instruments which will generally not be rated, but will typically be equivalent in credit quality to securities rated below investment grade (i.e., credit quality equivalent to lower than Baa by Moodys Investors Service, Inc. and lower than BBB by Standard & Poor Ratings Group). Convertible debt securities that are not investment grade are commonly called junk bonds and have risks similar to equity securities; they have speculative characteristics and changes in economic conditions or other circumstances are more likely to lead to a weakened capacity to make principal and interest payments than is the case with higher grade debt securities. Such lower rated debt securities will not exceed 20% of total assets. Additional Policies and Risks Foreign Investments. The Equity Research Fund may invest up to 25% of its assets, the Dividend Income Portfolio may invest up to 35% of its assets, and International Equity Portfolio and Structured Emerging Markets Fund may invest without limit in foreign securities, some of which may be located in emerging market countries. The value of foreign securities is affected by changes in currency rates, foreign tax laws (including withholding tax), government policies (in this country or abroad), relations between nations and trading, settlement, custodial and other operational risks. In addition, the costs of investing abroad are generally higher than in the United States, and foreign securities markets may be less liquid, more volatile and less subject to governmental supervision than markets in the United States. Foreign investments also could be affected by other factors not present in the United States, including expropriation, armed conflict, confiscatory taxation, lack of uniform accounting and auditing standards, less publicly available financial and other information and potential difficulties in enforcing contractual obligations. These risks can be more significant for securities traded in less developed, emerging market countries. Currency exchange rates may fluctuate significantly over short periods of time causing a Funds or Portfolios net asset value to fluctuate as well. Costs are incurred in connection with conversions between various currencies. Investments in emerging market countries can be considered speculative, and therefore may offer higher potential for gains and losses than investments in the developed markets of the world. Political and economic structures in emerging market countries generally lack the social, political and economic stability characteristics of the United States. Governmental actions can have a significant effect on the economic conditions in such countries, which could adversely affect the value and liquidity of the Funds investments. The laws of countries in the region relating to limited liability of corporate shareholders, fiduciary duties of officers and directors, and the bankruptcy of state enterprises are generally less well developed than or different from such laws in the United States. It may be more difficult to obtain a judgment in the courts of these countries than it is in the United States. In addition, unanticipated political or social developments may affect the value of the Funds investments in these countries and the availability to the Fund of additional investments. These factors may cause emerging market securities to be more volatile and potentially less liquid than securities in more developed countries. Settlement of securities transactions in emerging market countries are subject to risk of loss, may be delayed and are generally less frequent than in the United States, which could affect the liquidity of the Funds assets. In addition, disruptions due to work stoppages and trading improprieties in these securities markets have caused such markets to close. If extended closings were to occur in stock markets where the Fund was heavily invested, the Funds ability to redeem Fund shares could become correspondingly impaired. To mitigate these risks, the Fund may maintain a higher cash position than it otherwise would, thereby possibly diluting its return, or the Fund may have to sell more liquid securities which it would not otherwise choose to sell. As an alternative to holding foreign-traded securities, the Equity Research Fund, Dividend Income Portfolio and International Equity Portfolio may invest in dollar-denominated securities of foreign companies that trade on U.S. exchanges or in the U.S. over-the-counter market (including depositary 12 receipts which evidence ownership in underlying foreign securities); such investments are not subject to Equity Research Funds 25% limitation on investing in foreign securities. Depositary receipts are subject to many risks associated with investing directly in foreign securities, including political and economic risks. Depositary receipts are considered foreign securities for purposes of International Equity Portfolios 80% policy. Depositary receipts are considered equity securities of companies located in emerging market countries if the issuer of the depositary receipt is domiciled in or derives more than 50% of its revenues or profits from emerging market countries. The Dividend Income Portfolio and International Equity Portfolio may buy and sell foreign currency forward contracts to hedge its foreign currency exposures, but there is no current intention to do so. Investing in foreign securities may subject a Fund or Portfolio to foreign tax withholding. Illiquid Securities. Each Fund and Portfolio may not invest more than 15% of its net assets in illiquid securities, which may be difficult to value properly and may involve greater risks than liquid securities. Illiquid securities include those legally restricted as to resale, and may include commercial paper issued pursuant to Section 4(2) of the Securities Act of 1933 and securities eligible for resale pursuant to Rule 144A thereunder. Certain Section 4(2) and Rule 144A securities may be treated as liquid securities if the investment adviser determines that such treatment is warranted. Even if determined to be liquid, holdings of these securities may increase the level of a Fund or Portfolio illiquidity if eligible buyers become uninterested in purchasing them. Securities Lending. The Funds and Portfolios may seek to earn income by lending portfolio securities to broker-dealers or other institutional borrowers. As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the securities loaned if the borrower of the securities fails financially. Loans will only be made to firms that have been approved by the investment adviser. The investment adviser or the securities lending agent will periodically monitor the financial condition of such organizations while any loans are outstanding. In addition, loans will only be made when the investment adviser believes the expected returns, net of expenses, justify the attendant risk. Securities loans currently are required to be secured continuously by collateral in cash, cash equivalents (such as money market instruments) or other liquid securities held by the custodian and maintained in an amount at least equal to the market value of the securities loaned. Each Fund and Portfolio may lend up to one-third of the value of its total assets (including borrowings) or such other amount as is permitted under relevant law. Borrowing. Each Fund and Portfolio may borrow amounts up to one-third of the value of its total assets (including borrowings), but it will not borrow more than 5% of the value of its total assets except to satisfy redemption requests or for other temporary purposes. Such borrowings would result in increased expense to a Fund or Portfolio and, while they are outstanding, would magnify increases or decreases in the value of Fund shares. Each Fund and Portfolio will not purchase additional investment securities while outstanding borrowings exceed 5% of the value of its total assets. During unusual market conditions, a Fund or Portfolio may temporarily invest up to 100% of its assets in cash or cash equivalents, which may be inconsistent with a Funds or Portfolios investment objective. Portfolio Turnover. The annual portfolio turnover rate of Dividend Income Portfolio may exceed 100%. A mutual fund with a high turnover rate (100% or more) may generate more capital gains and pay more commissions (which may reduce return) than a fund with a lower rate. Capital gains distributions (which reduce the after-tax returns of shareholders holding Fund shares in taxable accounts) will be made to shareholders if offsetting capital loss carryforwards do not exist. Investing in Other Investment Companies. Equity Research Funds and Structured Emerging Markets Funds investment policies include a fundamental investment provision allowing the Fund to invest substantially all of its investable assets in one or more open-end management investment companies having substantially the same investment policies and restrictions as the Fund. Any such company or companies would be advised by the Funds investment adviser (or an affiliate) and the Fund would not pay directly any advisory fee with respect to the assets so invested. Each Fund will indirectly bear its proportionate share of any management fees paid by investment companies in which it invests in addition to the advisory fee paid by the Fund. A Fund may initiate investments in one or more investment companies at any time without shareholder approval. Each Fund may also invest in other investment companies as described in the Statement of Additional Information. Reflow Liquidity Program. Each Fund may participate in the ReFlow liquidity program, which is designed to provide an alternative liquidity source for mutual funds experiencing net redemptions of their shares. Pursuant to the program, ReFlow Fund, LLC (ReFlow) provides participating mutual funds with a source of cash to meet net shareholder redemptions by standing ready each business day to purchase fund shares up to the value of the net shares redeemed by other shareholders that are to settle the next business day. Following purchases of fund shares, ReFlow then generally redeems those shares when the fund experiences net sales, at the end of a maximum holding period prescribed by ReFlow or at other times at ReFlows discretion. For use of the ReFlow service, a fund pays a fee to ReFlow each time it purchases fund shares, calculated by applying to the purchase amount a fee rate determined through an automated daily auction among participating mutual funds. ReFlows purchases of fund shares through the liquidity program are made on an 13 investment-blind basis without regard to the funds objective, policies or anticipated performance. ReFlow will purchase Class I shares at net asset value and will not be subject to any investment minimum applicable to such shares. In accordance with federal securities laws, ReFlow is prohibited from acquiring more than 3% of the outstanding voting securities of a fund. A Fund or Portfolio might not use all of the strategies and techniques or invest in all of the types of securities described in this Prospectus or in the Statement of Additional Information. While at times a Fund or Portfolio may use alternative investment strategies in an effort to limit losses, it may choose not to do so. Management and Organization Management. Each Portfolios investment adviser is Boston Management and Research (BMR), a subsidiary of Eaton Vance Management (Eaton Vance), with offices at The Eaton Vance Building, 255 State Street, Boston, MA 02109. Eaton Vance serves as investment adviser to Equity Research Fund and Structured Emerging Markets Fund. Eaton Vance has been managing assets since 1924 and managing mutual funds since 1931. Eaton Vance and its subsidiaries currently manage ^ over $130 billion on behalf of mutual funds, institutional clients and individuals. The investment advisers manage investments pursuant to an investment advisory agreement. Information about portfolio managers and advisory fees is set forth below. Dividend Income Portfolio. Under its investment advisory agreement with Dividend Income Portfolio, BMR receives a monthly advisory fee equivalent to 0.65% annually of the average daily net assets of the Portfolio up to $500 million. The annual fee is reduced on net assets of $500 million and over. For the fiscal year ended October 31, 2006, the Portfolio paid BMR advisory fees equivalent to 0.65% (annualized) of its average daily net assets. Prior to March 24, 2006, the assets of Dividend Income Fund were managed by Eaton Vance under an investment advisory agreement substantially identical to the agreement between the Portfolio and BMR. For the period from the start of business November 30, 2005, to March 23, 2006, Dividend Income Fund paid Eaton Vance advisory fees equivalent to 0.65% (annualized) of its average daily net assets. Judith A. Saryan and Aamer Khan have managed the Dividend Income Portfolio since it commenced operations. Both Ms. Saryan and Mr. Khan have been members of the equity investment group at Eaton Vance for more than five years and manage other Eaton Vance portfolios. Ms. Saryan has managed Eaton Vance portfolios for more than five years and Mr. Khan has been an analyst on Eaton Vance portfolios for more than five years, and each are Vice Presidents of Eaton Vance and Boston Management and Research. Equity Research Fund. Under its investment advisory agreement with Equity Research Fund, Eaton Vance receives a monthly advisory fee equal to 0.65% annually of the average daily net assets of the Fund up to $500 million. On net assets of $500 million and over the annual fee is reduced. For the fiscal year ended ^
